Citation Nr: 0718433	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
L5, post operative, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  

The veteran initially requested a Travel Board hearing in May 
2004, but that request was withdrawn in June 2004.  The 
veteran made another request for a Travel Board hearing in 
July 2004.  An Informal Conference was held in August 2004 
during which the veteran agreed to cancel the formal hearing.  
The Informal Conference Report is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that the veteran's 
service-connected low back disability is manifested by 
symptoms that more closely approximate moderate 
intervertebral disc syndrome with recurring attacks.  

3.	The medical evidence shows that the veteran's service-
connected intervertebral disc L5, post operative was not 
manifested by any period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician.  The disability was manifested by 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees, but not greater than 235 degrees; or, there were 
no muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  




CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 20 
percent for service-connected intervertebral disc L5, post 
operative have not been met or approximated. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Code 5293 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2003, prior to the initial decision on the claim in 
September 2003.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini, 18 Vet. App. at 120.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled an Informal Conference before a Decision Review 
Officer in August 2004 at the RO and scheduled a VA 
examination in September 2004.  The claimant has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran is currently assigned a 20 percent disability 
rating for his service-connected intervertebral disc L5, post 
operative disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as in 
this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  

As the veteran filed his increased rating claim in January 
2003, the veteran's back disability has been considered under 
the old and amended schedules for rating disabilities of the 
spine.  

In a February 2002 medical evaluation by a private physician, 
the veteran complained of constant pain in his lower back 
with some radiation down the left hip and right leg, with 
numbness and weakness.  The veteran had constant aching, 
burning and cramping sensation.  Physical activity, pressure, 
lying down, sitting and sexual intercourse aggravated the 
pain.  Massage and lying down helped with the pain.  The 
veteran denied any problems with his bladder or bowel.  There 
was some numbness in the right thigh and leg on and off.  The 
physical examination revealed restricted movement of the 
cervical spine, but not painful.  The thoracic spine was 
within normal limits and the lumbar spine had some 
straightening of the curvature and some generalized 
tenderness over the lumbosacral spine.  No sacroiliac joint 
tenderness was noted and muscle strength appeared to be equal 
and normal.  Straight leg raising test was negative 
bilaterally.  The remaining neurologic exam was essentially 
negative.  

In a March 2003 VA Compensation and Pension Spine Examination 
the veteran had forward flexion of 90 degrees, extension of 
30 degrees, right lateral flexion of 10 degrees limited by 
stiffness, left lateral flexion of 25 degrees limited by 
stiffness, right lateral rotation of 30 degrees and left 
lateral rotation of 30 degrees.  The range of motion did not 
change during the examination after repetitive use and was 
not additionally limited by pain, weakness, instability or 
lack of endurance.  The veteran's usual range of motion was 
limited by stiffness.  The veteran's range of motion during 
flare ups was not additionally limited by pain, weakens, 
instability, stiffness or lack of endurance.  The veteran 
demonstrated spasm during the examination.  The veteran 
reported that Tylenol, rest, cold showers, and stretching 
improved the pain.  

The veteran's private physician in a letter dated in August 
2004 indicated that the veteran had significant history of 
persistent back pain with associated pain and weakness of the 
right leg.  The veteran had trouble urinating and had 
difficulty getting the urine started, dribbling and slow 
stream.  Medication helped the veteran's condition, but he 
still experienced urinating difficulties.   The veteran also 
had trouble with his bowels, having two to three bowel 
movements in the morning and he had sometimes poor control of 
the bowel movement.  

In VA treatment records dated in September 2004, the veteran 
had voiding difficulties, his urinary stream was weak, he had 
to force himself to micturate and he had occasional 
dribbling.  The veteran was diagnosed with benign prostatic 
hypertrophy with voiding difficulties and treated with 
medications.  

In a September 2004 Compensation and Pension Spine 
Examination the veteran had complaints of constant pain in 
his lower back with numbness of the right leg and occasional 
numbness in the left leg.  The veteran reported difficulty 
bending over.  He had no history of flare-ups or any 
additional loss of motion.  His activities of daily living 
were somewhat limited and his work was also affected.  There 
was no radiation of pain and repetitive use increased the 
pain.  

A lumbosacral spine examination revealed that there was 
normal lumbar lordosis.  There were no muscle spasms, atrophy 
or scoliosis.  The range of motion revealed extension of 20 
degrees with complaints of pain, flexion of 70 degrees, right 
and left lateral flexion of 20 degrees without any pain and 
rotation of 15 degrees without any pain.  There was no 
evidence of incoordination, weakness or fatigability and no 
functional loss due to subjective complaints of pain.  

The veteran's lower limbs were negative for any neurological 
deficiency.  Muscle tone was good and there was no atrophy.  
Sensation to pinprick and light tough was present.  Reflexes 
were equal and EHL strength was 5/5.  Straight leg rising was 
70 degrees on either side with complaints of back pain.  An 
x-ray of the lumbosacral spine revealed evidence of 
degenerative disc disease mainly involving L5-S1 level.  The 
examiner found that the veteran's range of motion was not 
likely to be limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

The veteran contends that he is entitled to an evaluation 
higher than the currently assigned 20 percent for his 
service-connected low back disability.  The RO assigned a 20 
percent rating for moderate recurring attacks under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


Old Schedule for Rating Disabilities of the Spine

In order for the veteran to receive the next higher rating of 
40 percent under Diagnostic Code 5293 the evidence must 
demonstrate intervertebral disc syndrome productive of severe 
impairment with recurring attacks, intermittent relief.  A 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293.  It 
is noted that the veteran has complained of constant lower 
back pain with some radiation down the left hip and right leg 
and the medical evidence clearly shows that the veteran 
experiences recurrent attacks with respect to his low back 
disability.  The VA treatment records show that the veteran 
had complaints of low back pain in February 2002, March 2003 
and September 2004.  The evidence also shows that the veteran 
experiences relief with respect to his low back disability.  
The veteran reported in February 2002 that massage and lying 
down helped with the pain.  He further reported in March 2003 
that Tylenol, rest, cold showers, and stretching improved the 
pain.  

Additionally, the medical evidence of records indicated that 
in February 2002 the thoracic spine was within normal limits 
and the lumbar spine had some straightening of the curvature 
and some generalized tenderness.  The muscle strength 
appeared to be normal with no neurological findings.  In 
March 2003 the veteran had minimal restricted movement 
limited by stiffness.  The range of motion did not change 
after repetitive use and was not additionally limited by 
pain, weakness, instability or lack of endurance.  The 
veteran's range of motion during flare ups was not 
additionally limited by pain, weakness, instability, 
stiffness or lack of endurance.  The veteran demonstrated 
spasm during the examination.  In September 2004 the veteran 
had no history of flare-ups or any additional loss of motion.  
His activities of daily living were somewhat limited and his 
work was affected.  There was no radiation of pain and 
repetitive use increased the pain.  There were no muscle 
spasms, atrophy or scoliosis.  The range of motion revealed 
some limited motion without any pain.  There was no evidence 
of incoordination, weakness or fatigability.  There was no 
functional loss due to subjective complaints of pain.  There 
was no neurological deficiency.  Muscle tone was good and 
there was no atrophy.  The veteran's range of motion was not 
likely to be limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

Based on the foregoing, the veteran's disability more clearly 
approximates moderate symptomatology of invertebral disc 
syndrome consistent with a 20 percent evaluation.  The Board 
finds that the schedular criteria for an increased evaluation 
of 40 percent for severe intervertebral disc syndrome has not 
been approximated during the period at issue under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


Amended Schedule for Rating Disabilities of the Spine

Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome is to be evaluated 
either under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  A 20 percent evaluation 
is warranted if incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent rating is warranted if the total 
duration is at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted if the total duration is at least six weeks during 
the past 12 months.  Id.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).

The Board finds that there has been no evidence presented of 
an incapacitating episode as defined by DC 5293.  The veteran 
has stated that rest and lying down help alleviate his pain, 
however, there is no medical evidence of record showing that 
bed rest was prescribed by a physician.  Thus, evaluation of 
the veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the past 12 months 
would not be to his advantage.

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
Id. Note (1).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

During the March 2003 examination the veteran had forward 
flexion of 90 degrees and combined range of motion of 215 
degrees.  In the September 2004 examination the veteran's 
range of motion revealed flexion of 70 degrees and a combined 
range of motion of 160 degrees.  The Board notes that there 
was no clinical finding of unfavorable ankylosis of the 
entire thoracolumbar spine.  Additionally, in March 2003 the 
veteran demonstrated spasm during the examination and in 
September 2004 there was normal lumbar lordosis, no spasms, 
atrophy or scoliosis.  Therefore, in accordance with the 
amended schedule for rating disabilities of the spine, the 
veteran would be entitled to a rating of 10 percent, which is 
not to his advantage compared with the rating under the old 
rating schedule.  

The Board also notes that any additional functional 
limitation due to such factors as pain, weakness, 
fatigability and incoordination has already been contemplated 
in the 20 percent evaluation as those factors were considered 
during examination.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Therefore, the 
orthopedic manifestations under the new schedule do not 
warrant an evaluation higher then 20 percent.  

In regard to neurological manifestations, the Board 
acknowledges that veteran's assertion that he experiences 
urinary and bowel impairment due to his service-connected low 
back disability.  The medical evidence, however, does not 
support his contention.  In February 2002, the veteran denied 
urinary or bowel impairment.  In August 2004, the veteran's 
private physician indicated urinary and bowel difficulties.  
In September 2004 the veteran was diagnosed with benign 
prostatic hypertrophy with voiding difficulties.  There is no 
evidence of record suggesting that the veteran's urinary or 
bowel impairments were related to his low back disability.  
Therefore, the Board finds that the veteran is not entitled 
to separate evaluations for urinary or bowel problems as it 
has not been shown to be related to his service-connected low 
back disability.  

The Board further notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2006).  The medical evidence of records does not reveal that 
the veteran's intervertebral disc syndrome is present in more 
than one spinal segment; therefore, this provision does not 
apply to the issue on appeal.  

The Board concludes that an evaluation of the veteran's low 
back disability under the old schedule for rating 
disabilities of the spine would result in a 20 percent 
evaluation, which is a higher evaluation than under the 
revised schedule.  Therefore, the Board applies the old 
criteria to the full period of the appeal, which is to the 
veteran's advantage.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the veteran's 
service-connected low back disability on a schedular basis 
under the old schedule for rating spine disabilities.

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for intervertebral disc 
L5, post operative, currently evaluated as 20 percent 
disabling, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


